UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):March 2, 2009 ASHLAND INC. (Exact name of registrant as specified in its charter) Kentucky (State or other jurisdiction of incorporation) 1-32532 20-0865835 (Commission File Number) (I.R.S. Employer Identification No.) 50 E. RiverCenter Boulevard, Covington, Kentucky41011 (Address of principal executive offices)(Zip Code) P.O. Box 391, Covington, Kentucky41012-0391 (Mailing Address)(Zip Code) Registrant’s telephone number, including area code (859) 815-3333 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events As disclosed in Ashland Inc.’s Form 10-Q for the quarter ended December 31, 2008, Hercules Incorporated (“Hercules”), a wholly owned subsidiary of Ashland Inc. acquired pursuant to a merger completed in November 2008, was a defendant in approximately thirty-one lawsuits (including two purported class actions) in which plaintiffs alleged that exposure to Agent Orange caused them to sustain various personal injuries. Hercules was also sued in a purported class action filed by The Vietnam Association for Victims of Agent Orange/Dioxin and several individuals who claimed to represent between two and four million Vietnamese who alleged that Agent Orange used by the United States during the Vietnam War caused them or their families to sustain personal injuries.The U.S. District Court for the Eastern District of
